566 F.2d 81
UNITED STATES of America, Plaintiff-Appellee,v.Robert CHAVEZ, Defendant-Appellant.
No. 76-3541.
United States Court of Appeals,Ninth Circuit.
Dec. 20, 1977.

1
David Elson (argued), Los Angeles, Cal., for defendant-appellant.


2
Robert Ramsey, Jr., Asst. U. S. Atty., (argued), Los Angeles, Cal., for plaintiff-appellee.


3
Appeal from the United States District Court for the Central District of California.


4
Before CHAMBERS and WALLACE, Circuit Judges, and WOLLENBERG,* District Judge.

ORDER DISMISSING APPEAL

5
We are presented the question of whether a federal prosecution duplicating or substantially duplicating a prior indictment (later dismissed) by the State of California, is a violation of the Attorney General's publicly announced policy on such matters and, if so, whether the district court and this court should do something about it.


6
We hold that under the doctrine of separation of powers federal courts have no discretion to conduct such an investigation.  It might be otherwise if the Attorney General's policy were something more than in-house rules, and had reached the stage of publication in the Code of Federal Regulations or some equivalent publication.


7
The appeal is dismissed.



*
 The Honorable Albert C. Wollenberg, Senior United States District Judge for the Northern District of California, sitting by designation